 Case 3:06-cr-30111-SMY Document 68 Filed 02/24/21 Page 1 of 1 Page ID #345




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                          )
                                                    )
                          Plaintiff,                )
                                                    )
 vs.                                                )    Case No. 06-cr-30111-SMY
                                                    )
 JOHNNIE E. MOSLEY,                                 )
                                                    )
                          Defendant.                )

                              MEMORANDUM AND ORDER
YANDLE, District Judge

        This matter comes before the Court on Defendant Johnnie E. Mosley’s pro se motions for status

(Docs. 62, 63, and 67). "Representation by counsel and self-representation are mutually exclusive"

Cain v. Peters, 972 F.2d 748, 750 (7th Cir. 1992). As such, a litigant does not have a right to file his

own motions when he is represented by counsel and any such motion filed will be stricken as improper.

See Hayes v. Hawes, 921 F.2d 100, 102 (7th Cir. 1990) (per curiam); United States v. Gwiazdzinski,

141 F.3d 784, 787 (7th Cir. 1998).

        Assistant Federal Public Defender David Brengle entered an appearance on Mosley’s behalf

on February 20, 2019 (Doc. 58). Accordingly, the Court DIRECTS the Clerk of Court to STRIKE

Mosley’s pro se filings (Docs. 62, 63, and 67). Mosley should contact the Federal Public Defender’s

office for a status update on his case.

        IT IS SO ORDERED.

        DATED: February 24, 2021




                                                        STACI M. YANDLE
                                                        United States District Judge
